 Case 2:20-cv-02927-CBM-AS Document 46 Filed 06/26/20 Page 1 of 1 Page ID #:1117


                                      UNITED STATES DISTRICT COURT

                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL


 Case No.          CV 20-2927-CBM(ASx)                                     Date   JUNE 26, 2020


 Title     Donald McDougall v. County of Ventura California, et al




Present: The Honorable            CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE




                 YOLANDA SKIPPER                                           NOT REPORTED
                      Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           None Present                                       None Present


Proceedings:           IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER


         On the Court’s own motion, the defendant’s motion to dismiss [42], currently scheduled
         for June 30, 2020, is hereby ordered continued to August 4, 2020 at 10:00 a.m.

         IT IS SO ORDERED.




         cc: all parties




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk YS
